15-3798
     Singh v. Sessions
                                                                                                                      BIA
                                                                                                            Christensen, IJ
                                                                                                            A201 273 523
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   24th day of February, two thousand seventeen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            BARRINGTON D. PARKER,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   KULDIP SINGH,
15            Petitioner,
16
17                       v.                                                                    15-3798
18                                                                                             NAC
19   JEFF SESSIONS, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24   FOR PETITIONER:                                   Amy Nussbaum Gell, Gell & Gell, New
25                                                     York, N.Y.
26
27   FOR RESPONDENT:                                   Benjamin C. Mizer, Principal Deputy
28                                                     Assistant Attorney General, Civil
29                                                     Division; Anthony C. Payne,
30                                                     Assistant Director; Janette L.
31                                                     Allen, Senior Litigation Counsel,


     * Pursuant to Fed. R. Civ. P. 25(d) Attorney General Jeff Sessions is substituted for former Attorney General Loretta
     E. Lynch, as respondent.
1                                Office of Immigration Litigation,
2                                Department of Justice, Washington,
3                                DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Kuldip Singh, a native and citizen of India,

10   seeks review of an October 26, 2015, decision of the BIA

11   affirming a December 3, 2013, decision of an Immigration Judge

12   (“IJ”) denying Singh’s application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Kuldip Singh, No. A201 273 523 (B.I.A. Oct. 26,

15   2015), aff’g No. A201 273 523 (Immig. Ct. N.Y. City Dec. 3,

16   2013).    We assume the parties’ familiarity with the underlying

17   facts and procedural history in this case.

18       Rather than file a brief, the Government has moved for

19   summary denial.      Because summary denial is reserved for

20   frivolous cases, see United States v. Davis, 598 F.3d 10, 13-14

21   (2d Cir. 2010), we deny the motion because we find Singh’s

22   arguments    not   frivolous.    Nonetheless,   considering   the

23   Government’s motion as its brief, we have reviewed the petition

24   on the merits and, as discussed below, conclude that the IJ's

25   adverse credibility determination is supported by substantial

26   evidence.
                                     2
1        Under the circumstances of this case, we review both the

2    IJ’s and the BIA’s decision “for the sake of completeness.”

3    Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).                     The

4    applicable standards of review are well established.                See 8

 5   U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 6   165-66 (2d Cir. 2008).

 7       The   agency    may,    “[c]onsidering     the      totality   of   the

 8   circumstances,” base an adverse credibility determination on

 9   inconsistencies in an asylum applicant’s statements and other

10   record evidence.    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

11   534 F.3d at 163-64.        “We defer . . . to an IJ’s credibility

12   determination unless, from the totality of the circumstances,

13   it is plain that no reasonable fact-finder could make such an

14   adverse credibility ruling.”           Xiu Xia Lin, 534 F.3d at 167.

15       The agency reasonably relied on inconsistencies between

16   Singh’s testimony and other evidence of record.             See 8 U.S.C.

17   § 1158(b)(1)(B)(iii).         First, there were inconsistencies

18   between a letter Singh submitted from his political party and

19   his application and testimony.          The letter reported that Singh

20   had been persecuted by the Punjab police, but Singh did not

21   include that fact in his application and denied it during his

22   testimony.    The    IJ    was   not    required   to    credit    Singh’s

23   explanations because they did not resolve the inconsistencies.

24   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).
                                        3
1          Second, as the IJ found, the record reflects several

2    inconsistencies     and     omissions   regarding     Singh’s    alleged

3    beating in June 2010.       A letter from Singh’s uncle stated that

4    he witnessed Singh’s June 2010 attack, but Singh testified

5    otherwise.     Singh’s written statement and letters from his

6    family omitted the assertion he was hospitalized for ten days

7    following that attack, while he testified to that fact and

 8   submitted a medical document to support his testimony.           Singh’s

 9   application stated that party and family members filed a police

10   report after the June 2010 attack, but neither the party letter

11   nor the letter from Singh’s father mentioned any such report.

12   The   agency   also   reasonably       found   that   Singh’s    medical

13   documentation was of questionable value given an internal

14   inconsistency in the letter.       See Xiu Xia Lin, 534 F.3d at 167

15   (holding that “an IJ may rely on any inconsistency or omission

16   in making an adverse credibility determination as long as the

17   ‘totality of the circumstances’ establishes that an asylum

18   applicant      is     not     credible”        (quoting    8      U.S.C.

19   § 1158(b)(1)(B)(iii))).

20         Third and finally, it was reasonable for the agency to find

21   that Singh’s inaccurate testimony as to the political situation

22   in India supported an adverse credibility finding.              Cf. Rizal

23   v. Gonzales, 442 F.3d 84, 90–91 (2d Cir. 2006) (holding that

24   lack of doctrinal knowledge may undermine credibility when
                                        4
1    petitioner has testified to facts that support a conclusion that

2    he should have such knowledge).     Despite claiming to be an

3    active member of a political party, Singh misidentified the

4    leader of a political party that he claimed to fear.       Given that

5    Singh’s claim was based on harm stemming from his political

6    activities, it was reasonable for the agency to rely on his lack

7    of knowledge of basic political facts.

8        Given the multiple discrepancies that called both the

9    testimony and corroborating evidence into question, the agency

10   reasonably concluded that Singh was not credible.      See 8 U.S.C.

11   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.    The adverse

12   credibility   determination    is   dispositive       of     asylum,

13   withholding of removal, and CAT relief because all of the claims

14   are based on the same factual predicate.   See Paul v. Gonzales,

15   444 F.3d 148, 156–57 (2d Cir. 2006).

16       For the foregoing reasons, Respondent’s motion for summary

17   denial is DENIED, but construing the motion as Respondent’s

18   brief, the petition for review is DENIED on the merits.        As we

19   have completed our review, any stay of removal that the Court

20   previously granted in this petition is VACATED, and any pending

21   motion for a stay of removal in this petition is DENIED as moot.

22

23

24
                                    5
1   Any pending request for oral argument in this petition is DENIED

2   in   accordance   with   Federal   Rule   of   Appellate   Procedure

3   34(a)(2), and Second Circuit Local Rule 34.1(b).

4                                  FOR THE COURT:
5                                  Catherine O’Hagan Wolfe, Clerk




                                       6